Citation Nr: 0933200	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO. 99-09 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an earlier effective date for right knee 
instability.

2. Entitlement to an increased rating for degenerative joint 
disease (DJD) of the right knee, also claimed as 
chondromalacia, currently rated as 10 percent disabling.

3. Entitlement to an initial rating in excess of 20 percent 
for right knee instability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1975 through 
November 1978, and from September 1979 through April 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1998 and October 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

A March 2006 decision by the Board denied increased ratings 
for right knee degenerative joint disease and right knee 
instability. In August 2009 the U.S. Court of Appeals for 
Veterans Claims (CAVC) issued a Memorandum Decision, vacating 
the Board's March 2006 decision and instructing further 
development and reasons and bases prior to the Board's 
decision on these issues. The matter is, therefore, now again 
before the Board for adjudication. 

The issues of entitlement to increased ratings for right knee 
degenerative joint disease and right knee instability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The claim for entitlement to and earlier effective date for 
the initial rating for right knee instability is inextricably 
intertwined with the claim for entitlement to an increased 
initial rating for right knee instability. In other words, 
the development of the initial rating claim may impact the 
initial effective date. See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) [two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other]. Action on the Veteran's effective date claim is 
therefore deferred.


REMAND

The Veteran is seeking an increased rating for his right knee 
degenerative joint disease, which is currently rated as 10 
percent disabling. He is also working to establish an initial 
rating in excess of 20 percent disabling for his right knee 
instability. 

The CAVC has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.

In this case, the most recent VA examination was in August 
2005, four years ago. The VA examiner found that the Veteran 
experiences pain, fatigue and weakness, but no 
incoordination, during daily flare-ups. The examiner went on 
to say, however, that measuring limitation of motion due to 
flare-ups would be difficult because the Veteran was not 
having a flare-up at the time of the examination. CAVC 
pointed out in the August 2009 memorandum decision that VA's 
duty to assist requires that, when a claimant submits a claim 
for a disease cyclical in the manifestation of its symptoms, 
VA must conduct an examination during the active stage of the 
disease. Ardison v. Brown, 6 Vet. App. 405, 408 (1994). The 
decision specifically stated that a remand is warranted to 
obtain an adequate medical opinion that addresses the full 
extend of the functional loss on use or due to flare-ups. As 
such, the Board must remand this matter. Because a further 
discussion of the right knee instability is required, to 
include a discussion of the lay statements regarding 
instability, the Board also remands this issue in order to 
have the instability also examined, since four years has 
passed since the last examination.

Also, additional action is required pursuant to VA's duty to 
notify the Veteran. The most recent notification letter with 
regard to the Veteran's increased rating claim was in July 
2006. The RO provided a notification letter to the Veteran in 
which he was advised that to establish entitlement to an 
increased evaluation for his service-connected right knee 
degenerative joint disease, the evidence must show that the 
service-connected condition has gotten worse. Significantly, 
however in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), CAVC 
established significant new requirements with respect to the 
content of the notice that must be provided to a Veteran 
seeking a higher rating.

With respect to increased rating claims, the CAVC found that, 
at a minimum, 
38 U.S.C. § 5103(a) notice requires that the Secretary notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Applying these principles to the present case, the Board 
finds that Veteran was previously provided a VA notice 
letter, but it did not meet the requirements set forth in 
Vazquez-Flores v. Peake. A remand is required to correct this 
deficiency.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the Veteran in accordance with 38 
C.F.R. § 3.159(b), including issuing a 
corrective notice letter that is compliant 
with Vazquez-Flores v. Peake.

2. Schedule the Veteran for a VA 
examination of the right knee. The claims 
folder must be made available to the 
examiner in conjunction with the 
examination. All pertinent pathology 
should be noted in the examination report. 
All appropriate tests and studies should 
be accomplished, and all clinical findings 
should be reported in detail.

The examiner should describe in detail the 
severity of the right knee disabilities in 
their entirety, including the extent to 
which there is instability or subluxation, 
and a description of any orthopedic 
manifestation (including decreased range 
of motion and the presence or absence of 
muscle spasm). The examiner must also 
fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination, including any functional 
loss in terms of additional degrees of 
limited motion during flare-ups.

The Board notes that the instability claim 
is an initial rating claim, so the records 
of the entire period of the claim should 
be reviewed and commented upon by the 
examiner.

3. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).




 Department of Veterans Affairs


